     Case 3:20-cv-00585-AJB-AHG Document 13 Filed 11/23/20 PageID.285 Page 1 of 15



1
2
3
4
5
6
7
8                            UNITED STATES DISTRICT COURT
9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11    DION SCOTT BUCKELEW,                                Case No.: 3:20-cv-00585-AJB-AHG
      Booking #19729940,
12
                                         Plaintiff,       ORDER:
13
                           vs.                            (1) GRANTING RENEWED
14
      WILLIAM D. GORE, et al.,                            MOTION TO PROCEED
15                                                        IN FORMA PAUPERIS
                                      Defendants.         [ECF No. 8]
16
17                                                        AND
18
                                                          (2) DISMISSING CIVIL ACTION
19                                                        FOR FAILURE TO STATE A CLAIM
                                                          AND FOR SEEKING DAMAGES
20
                                                          FROM DEFENDANTS WHO ARE
21                                                        ABSOLUTELY IMMUNE
                                                          PURSUANT TO 28 U.S.C. § 1915(e)(2)
22
                                                          AND 28 U.S.C. § 1915A(b)
23
24          Plaintiff Dion Scott Buckelew, detained at the San Diego County Jail (“SDCJ”), and
25    awaiting trial in San Diego Superior Court Criminal Case No. SCN400062, is proceeding
26    pro se in this civil rights action filed pursuant to 42 U.S.C. §§ 1983, 1985, 1986, 1989 and
27    “all relevant sections under fed. law.” See Compl., ECF No. 1 at 1; Amend. Compl.
28    (“FAC”), ECF No. 5 at 1.
                                                      1
                                                                              3:20-cv-00585-AJB-AHG
     Case 3:20-cv-00585-AJB-AHG Document 13 Filed 11/23/20 PageID.286 Page 2 of 15



1     I.    Procedural History
2           On May 11, 2020, the Court dismissed Plaintiff’s case because he did not prepay the
3     $400 civil filing fee required by 28 U.S.C. § 1914(a) or file a Motion to Proceed In Forma
4     Pauperis (“IFP”) pursuant to 28 U.S.C. § 1915(a), and because his Complaint, which
5     named more than 60 individual San Diego Superior Court judges, Deputy Public
6     Defenders, San Diego Sheriff’s Department officials, a private hospital, and dozens of
7     unidentified Defendants, failed to comply with Fed. R. Civ. P. 8(a). See ECF No. 4.
8     However, the Court granted Plaintiff 45 days leave to fix these deficiencies, directed the
9     Clerk of the Court to provide him with blank copies of both its approved form Civil Rights
10    Complaint pursuant to 42 U.S.C. § 1983, as well as its form Motion to Proceed IFP, and
11    cautioned that he must “include a certified copy of his prison trust account statements for
12    the 6-month period preceding the filing of his Complaint” with his IFP Motion as required
13    by 28 U.S.C. § 1915(a)(2) and S.D. Cal. CivLR 3.2(b). See ECF No. 4 at 8‒9.
14          On June 8, 2020, Plaintiff filed an Amended Complaint (“FAC”) (ECF No. 5),
15    together with a Motion to Proceed IFP (ECF No. 6). But because his IFP Motion still failed
16    to comply with 28 U.S.C. § 1915(a)(2), the Court denied it, and gave him 30 additional
17    days to submit a renewed and complete IFP application. See ECF No. 7. Plaintiff has since
18    filed a renewed Motion to Proceed IFP, this time attaching the trust account documentation
19    missing from his prior attempt. See ECF No. 8.
20    II.   Renewed Motion to Proceed IFP
21          As Plaintiff now knows, all parties instituting any civil action, suit or proceeding in
22    a district court of the United States, except an application for writ of habeas corpus, must
23    pay a filing fee of $400. 1 See 28 U.S.C. § 1914(a). The action may proceed despite failure
24
25
26    1
       In addition to the $350 statutory fee, civil litigants must pay an additional administrative
27    fee of $50. See 28 U.S.C. § 1914(a) (Judicial Conference Schedule of Fees, District Court
      Misc. Fee Schedule, § 14 (eff. June. 1, 2016). The additional $50 administrative fee does
28    not apply to persons granted leave to proceed IFP. Id.
                                                    2
                                                                               3:20-cv-00585-AJB-AHG
     Case 3:20-cv-00585-AJB-AHG Document 13 Filed 11/23/20 PageID.287 Page 3 of 15



1     to prepay the entire fee only if the plaintiff is granted leave to proceed IFP pursuant to 28
2     U.S.C. § 1915(a). See Andrews v. Cervantes, 493 F.3d 1047, 1051 (9th Cir. 2007);
3     Rodriguez v. Cook, 169 F.3d 1176, 1177 (9th Cir. 1999). Prisoners granted leave to proceed
4     IFP remain obligated to pay the entire fee in “increments” or “installments,” Bruce v.
5     Samuels, 577 U.S. 82, 84 (2016); Williams v. Paramo, 775 F.3d 1182, 1185 (9th Cir. 2015),
6     and regardless of outcome. See 28 U.S.C. § 1915(b)(1) & (2); Taylor v. Delatoore, 281
7     F.3d 844, 847 (9th Cir. 2002).
8           Section 1915(a)(2) requires all persons seeking to proceed without full prepayment
9     of fees to submit an affidavit that includes a statement of all assets possessed and
10    demonstrates an inability to pay. See Escobedo v. Applebees, 787 F.3d 1226, 1234 (9th Cir.
11    2015). In support of this affidavit, § 1915(a)(2) requires that all prisoners as defined by 28
12    U.S.C. § 1915(h) who “seek[] to bring a civil action ... without prepayment of fees ... shall
13    submit a certified copy of the trust fund account statement (or institutional equivalent) ...
14    for the 6-month period immediately preceding the filing of the complaint.” 28 U.S.C.
15    § 1915(a)(2) (emphasis added); Andrews v. King, 398 F.3d 1113, 1119 (9th Cir. 2005).
16          From the certified trust account statement, the Court must assess an initial payment
17    of 20% of (a) the average monthly deposits in the account for the past six months, or (b)
18    the average monthly balance in the account for the past six months, whichever is greater,
19    unless the prisoner has no assets. See 28 U.S.C. § 1915(b)(1); 28 U.S.C. § 1915(b)(4). The
20    institution having custody of the prisoner then must collect subsequent payments, assessed
21    at 20% of the preceding month’s income, in any month in which his account exceeds $10,
22    and forwards those payments to the Court until the entire filing fee is paid. See 28 U.S.C.
23    § 1915(b)(2); Bruce, 577 U.S. at 85‒86.
24          In support of his renewed IFP Motion, Plaintiff has now submitted a prison
25    certificate certified by a San Diego County Sheriff’s Department Detentions Lieutenant,
26    together with a copy of his Inmate Trust Account Activity dated October 25, 2019 through
27    June 17, 2020. See ECF No. 8 at 6‒8; 28 U.S.C. § 1915(a)(2); S.D. Cal. CivLR 3.2;
28    Andrews, 398 F.3d at 1119. These statements show Plaintiff had $283.79 to his credit at
                                                    3
                                                                                3:20-cv-00585-AJB-AHG
     Case 3:20-cv-00585-AJB-AHG Document 13 Filed 11/23/20 PageID.288 Page 4 of 15



1     SDCJ at the time of filing, average monthly deposits of $442.70, and carried an average
2     balance of $302.61in his account over the preceding six-months. See ECF No. 8 at 7‒8.
3            Therefore, the Court GRANTS Plaintiff’s Renewed Motion to Proceed IFP (ECF
4     No. 8) and assesses his initial partial filing fee to be $88.54 pursuant to 28 U.S.C.
5     § 1915(b)(1). However, the Court will direct the Facility Commander at SDCJ, or his or
6     her designee, to collect this initial filing fee only if sufficient funds are available in
7     Plaintiff’s account at the time this Order is executed. See 28 U.S.C. § 1915(b)(4) (providing
8     that “[i]n no event shall a prisoner be prohibited from bringing a civil action or appealing
9     a civil action or criminal judgment for the reason that the prisoner has no assets and no
10    means by which to pay the initial partial filing fee.”); Bruce, 577 U.S. at 86; Taylor, 281
11    F.3d at 850 (finding that 28 U.S.C. § 1915(b)(4) acts as a “safety-valve” preventing
12    dismissal of a prisoner’s IFP case based solely on a “failure to pay ... due to the lack of
13    funds available to him when payment is ordered.”). The remaining balance of the $350
14    total fee owed in this case must be collected by the agency having custody of the prisoner
15    and forwarded to the Clerk of the Court pursuant to 28 U.S.C. § 1915(b)(2).
16    III.   Screening pursuant to 28 U.S.C. § 1915(e)(2) & 1915A
17           A.    Standard of Review
18           Because Plaintiff is a prisoner and is proceeding IFP, his Complaint requires a
19    preliminary review pursuant to 28 U.S.C. § 1915(e)(2) and § 1915A(b). Under these
20    statutes, the Court must sua sponte dismiss a prisoner’s IFP complaint, or any portion
21    thereof, if it is frivolous, malicious, fails to state a claim, or seeks damages from defendants
22    who are immune. See Lopez v. Smith, 203 F.3d 1122, 1126-27 (9th Cir. 2000) (en banc)
23    (discussing 28 U.S.C. § 1915(e)(2)); Rhodes v. Robinson, 621 F.3d 1002, 1004 (9th Cir.
24    2010) (discussing 28 U.S.C. § 1915A(b)). “The purpose of [screening] is ‘to ensure that
25    the targets of frivolous or malicious suits need not bear the expense of responding.’”
26    Nordstrom v. Ryan, 762 F.3d 903, 920 n.1 (9th Cir. 2014) (citation omitted).
27           “The standard for determining whether a plaintiff has failed to state a claim upon
28    which relief can be granted under § 1915(e)(2)(B)(ii) is the same as the Federal Rule of
                                                     4
                                                                                  3:20-cv-00585-AJB-AHG
     Case 3:20-cv-00585-AJB-AHG Document 13 Filed 11/23/20 PageID.289 Page 5 of 15



1     Civil Procedure 12(b)(6) standard for failure to state a claim.” Watison v. Carter, 668 F.3d
2     1108, 1112 (9th Cir. 2012); see also Wilhelm v. Rotman, 680 F.3d 1113, 1121 (9th Cir.
3     2012) (noting that screening pursuant to § 1915A “incorporates the familiar standard
4     applied in the context of failure to state a claim under Federal Rule of Civil Procedure
5     12(b)(6)”).
6           Federal Rules of Civil Procedure 8(a) and 12(b)(6) require a complaint to “contain
7     sufficient factual matter, accepted as true, to state a claim to relief that is plausible on its
8     face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (internal quotation marks omitted);
9     Wilhelm, 680 F.3d at 1121. And while the court “ha[s] an obligation where the petitioner
10    is pro se, particularly in civil rights cases, to construe the pleadings liberally and to afford
11    the petitioner the benefit of any doubt,” Hebbe v. Pliler, 627 F.3d 338, 342 & n.7 (9th Cir.
12    2010) (citing Bretz v. Kelman, 773 F.2d 1026, 1027 n.1 (9th Cir. 1985)), it may not “supply
13    essential elements of claims that were not initially pled.” Ivey v. Bd. of Regents of the Univ.
14    of Alaska, 673 F.2d 266, 268 (9th Cir. 1982).
15          B.      Plaintiff’s Amended Complaint
16          Plaintiff’s Amended Complaint names two distinct groups of Defendants and
17    appears to assert two separate sorts of claims.
18          First, Plaintiff challenges the constitutionality of the conditions under which he has
19    been detained at the SDCJ “from 12-22-19 to date.” See FAC at 1. Plaintiff seeks to hold
20    Defendants Gore, Montgomery, Mendez, Buchanan, Hayes, Avalos, Tania, and an
21    unnamed Chief of Internal Affairs liable with respect to those conditions. He claims
22    broadly that these officials have failed to provide him with adequate medical care,
23    rehabilitative programs, safe and sanitary conditions of confinement, religious services,
24    and internal grievance or investigative procedures sufficient to address his concerns. Id. at
25    8-11, 13.
26          Second, Plaintiff claims several San Diego County Superior Court judges, his
27    appointed public defenders, a pro per coordinator for the San Diego County Public
28    Defender’s Office of Assigned Counsel, and the Clerks of both the San Diego County
                                                     5
                                                                                  3:20-cv-00585-AJB-AHG
     Case 3:20-cv-00585-AJB-AHG Document 13 Filed 11/23/20 PageID.290 Page 6 of 15



1     Superior Court and United States District Court have violated his rights to effective
2     assistance of counsel and access to the courts, and have denied him a fair and speedy trial
3     in San Diego Superior Court Criminal Case No. SCN400062, which remains pending. 2 Id.
4     at 12.
5              Plaintiff seeks injunctive relief preventing acts of retaliation, “continue[d] …
6     violations,” and the destruction of evidence, as well as $50 million in general, punitive and
7     “exemplary” damages. Id. at 15.
8              C.    Discussion
9              To state a claim under 42 U.S.C. § 1983, a plaintiff must allege two essential
10    elements: (1) that a right secured by the Constitution or laws of the United States was
11    violated, and (2) that the alleged violation was committed by a person acting under the
12    color of state law. West v. Atkins, 487 U.S. 42, 48 (1988); Naffe v. Frye, 789 F.3d 1030,
13    1035-36 (9th Cir. 2015); see also Haygood v. Younger, 769 F.2d 1350, 1354 (9th Cir. 1985)
14    (en banc) (noting the Court reaches the issue of defendants’ § 1983 liability only if
15    defendants acted under color of state law, and the conduct deprived plaintiff of a
16
17
      2
        According to the San Diego County Sheriff’s Department website, Plaintiff was first
18    booked by the Escondido Police Department into custody on May 13, 2019, stands charged
19    with multiple felony counts including attempted murder and assault with a firearm in San
      Diego County Superior Court Case No. SCN400062, and has yet to be tried or sentenced.
20    See https://apps.sdsheriff.net/wij/wijDetail.aspx?Book Num=MshkqkLp%2bA5Fx2usV1
21    b96cbTb5U14%2bOKNIvBm6odiZs%3d#! (last visited Nov. 12, 2020). The Court may
      take judicial notice of public records available on online inmate locators. See United States
22    v. Basher, 629 F.3d 1161, 1165 (9th Cir. 2011) (taking judicial notice of Bureau of Prisons’
23    inmate locator available to the public); see also Foley v. Martz, No. 3:18-cv-02001-CAB-
      AGS, 2018 WL 5111998, at *1 (S.D. Cal. Oct. 19, 2018) (taking judicial notice of CDCR’s
24    inmate locator); Graham v. Los Angeles Cnty., No. 2:18-cv-01126-PA (GJS), 2018 WL
25    6137155, at *2 (C.D. Cal. May 4, 2018) (taking judicial notice pursuant to Federal Rule of
      Evidence 201 of information regarding the status of inmate via the Los Angeles County
26    Sheriff’s Department’s website and its inmate locator function); Turner v. Cnty. of San
27    Diego, No. 3:20-CV-00163-JAH-AHG, 2020 WL 905633, at *1 (S.D. Cal. Feb. 25, 2020)
      (taking judicial notice of detainee’s public booking information available San Diego
28    County Sheriff’s Dept. website).
                                                    6
                                                                               3:20-cv-00585-AJB-AHG
     Case 3:20-cv-00585-AJB-AHG Document 13 Filed 11/23/20 PageID.291 Page 7 of 15



1     constitutional right). 3
2            D.     Individual Liability ‒ Conditions of Confinement at SDCJ
3            Generally, “liability under § 1983 must be based on the personal involvement of the
4     defendant.” Barren v. Harrington, 152 F.3d 1193, 1194 (9th Cir. 1998). Accordingly,
5     “[l]iability under section 1983 arises only upon a showing of personal participation by the
6     defendant” in the deprivation alleged. Taylor v. List, 880 F.2d 1040, 1045 (9th Cir. 1989)
7     (citing Fayle v. Stapley, 607 F.2d 858, 862 (9th Cir. 1979)); see also King v. Atiyeh, 814
8     F.2d 565, 568 (9th Cir. 1987) (noting that “state officials are not subject to suit under
9     § 1983 unless they play an affirmative part in the alleged deprivation of constitutional
10    rights”). “A plaintiff must allege facts, not simply conclusions, that show an individual was
11    personally involved in the deprivation of his civil rights.” Barren, 152 F.3d at 1194. A
12    person deprives another “of a constitutional right, within the meaning of section 1983, if
13    he does an affirmative act, participates in another’s affirmative acts, or omits to perform
14    an act which he is legally required to do that causes the deprivation of which [the plaintiff]
15
16
      3
17       Plaintiff also continues to cite 42 U.S.C. §§ 1985, 1986 and 1989 as alternative bases of
      liability, see FAC at 1, 3, but he fails to any allege facts whatsoever which might support
18    a plausible claim to relief against any of the named Defendants under any of these statutes.
19    See Iqbal, 556 U.S. at 678. Section 1985 prohibits conspiracies to interfere with certain
      civil rights. To state a claim under § 1985, a plaintiff must allege facts to support the
20    allegation that defendants conspired together. Karim-Panahi v. Los Angeles Police Dept.,
21    839 F.2d 621, 626 (9th Cir. 1988). A mere allegation of conspiracy without factual
      specificity is insufficient. Id.; see also Twombly, 550 U.S. at 557 (“[A] conclusory
22    allegation of agreement at some unidentified point does not supply facts adequate to show
23    illegality”). Section 1986 imposes liability on every person who knows of an impending
      violation of § 1985 but neglects or refuses to prevent the violation. Karim-Panahi, 839
24    F.2d at 626. A claim can be stated under § 1986 only if the complaint contains a valid claim
25    under § 1985. Id. (citing Trerice v. Pedersen, 769 F.2d 1398, 1403 (9th Cir. 1985)). Finally,
      § 1989 discusses the appointment of United States Magistrate Judges. The plain language
26    of this provision bears no connection to the allegations in Plaintiff’s FAC, and plaintiff
27    never explains how it could support any viable cause of action. See Auman v. Kansas, 2018
      WL 587232, at *5 (D. Kan. Jan. 29, 2018) (dismissing prisoner’s purported claims under
28    § 1989 sua sponte pursuant to 28 U.S.C. § 1915(e)(2) without leave to amend).
                                                    7
                                                                                3:20-cv-00585-AJB-AHG
     Case 3:20-cv-00585-AJB-AHG Document 13 Filed 11/23/20 PageID.292 Page 8 of 15



1     complains].” Johnson v. Duffy, 588 F.2d 740, 743 (9th Cir. 1978).
2           Alternatively, liability also may be imposed under section 1983 if the defendant sets
3     into “motion a series of acts by others which the [defendant] knows or reasonably should
4     know would cause others to inflict the constitutional injury.” Gini v. Las Vegas Metro.
5     Police Dep’t, 40 F.3d 1041, 1044 (9th Cir. 1994) (quoting Merritt v. Mackey, 827 F.2d
6     1368, 1371 (9th Cir. 1987)). Section 1983, however, does not impose liability upon state
7     officials for the acts of their subordinates under a respondent superior theory of liability.
8     Iqbal, 556 U.S. at 677 (“Absent vicarious liability, each Government official, his or her
9     title notwithstanding, is only liable for his or her own misconduct.”); Taylor, 880 F.2d at
10    1045. Rather, a “supervisor is only liable for constitutional violations of his subordinates
11    if the supervisor participated in or directed the violations or knew of the violations and
12    failed to prevent them.” Taylor, 880 F.2d at 1045.
13          With respect to Plaintiff’s conditions of confinement claims arising at the SDCJ
14    “from 12‒22‒19 to date,” and involving broad denials of his rights to effective pain
15    medication, physical, occupational, and emotional therapies, exercise, law library access,
16    confidential communications, religious services, a “clean and safe living environment,”
17    “meals that meet mandated guidelines,” and an effective grievance procedure, see FAC at
18    1, 4, 8‒11, Plaintiff’s allegations fail to allege personal involvement on behalf of any of
19    the San Diego County Sheriff’s Department custodial and medical staff identified as
20    parties. 4 See, e.g., Conley v. Nielsen, 706 Fed. App’x 890, 892 (9th Cir. 2017)) (affirming
21
22
      4
23      Plaintiff’s FAC, unlike his original Complaint, names only Sheriff Gore, Dr.
      Montgomery, San Diego Superior Court Judges Kirkland, Washington, and Elias, Deputy
24    Public Defenders Valdovinos and Roberts, Pro Per Coordinator Braden, San Diego County
25    Sheriff’s Department Chief of Food Services L. Mendez, Captains Buchanan and Hayes,
      an unidentified Chief of Internal Affairs, and the Clerks of San Diego Superior Court and
26    the U.S. District Court for Southern District of California as Defendants. See FAC at 2‒7.
27    The Court considers all claims originally asserted in Plaintiff’s original pleading against
      any other previously named Defendant waived. See S.D. Cal. CivLR 15.1; Hal Roach
28    Studios, Inc. v. Richard Feiner & Co., Inc., 896 F.2d 1542, 1546 (9th Cir. 1989) (“[A]n
                                                    8
                                                                               3:20-cv-00585-AJB-AHG
     Case 3:20-cv-00585-AJB-AHG Document 13 Filed 11/23/20 PageID.293 Page 9 of 15



1     sua sponte dismissal of claims raised against “all medical staff” at the County Jail because
2     the plaintiff failed to identify any of the individuals involved and the “specific conduct
3     attributable to them.”); Iqbal, 556 U.S. at 678. Rather, his FAC simply identifies
4     Defendants Gore, Montgomery, Mendez, Buchanan, Hayes, Avalos, Tania, and the Chief
5     of Internal Affairs as the administrators, chiefs, supervisors, and managers at SDCJ who
6     are “charged with” the responsibility to appropriately operate, train subordinates, and
7     manage the facility. Id. at 2, 4, 6‒7. But he fails to attribute any specific act of misconduct
8     on any specific occasion to any individual Defendant and does not allege facts sufficient
9     to plausibly show how any of their purported failings caused him constitutional injury. See
10    Iqbal, 556 U.S. at 677.
11          Thus, insofar as Plaintiff’s FAC simply mentions various instances during which he
12    claims to have been subject to “unlawful conditions” without identifying the individuals
13    responsible for those wrongs, he fails to state any plausible claims for relief under § 1983.
14    See e.g., FAC at 8‒11; McHenry v. Renne, 84 F.3d 1172, 1179-80 (9th Cir. 1996)
15    (affirming dismissal of complaint which failed to “say which wrongs were committed by
16    which defendants”); see also Estate of Brooks ex rel. Brooks v. United States, 197 F.3d
17    1245, 1248 (9th Cir. 1999) (“Causation is, of course, a required element of a § 1983
18    claim.”). Supervisory officials may only be held liable under § 1983 if Plaintiff alleges
19    their “personal involvement in the constitutional deprivation, or ... a sufficient causal
20    connection between the supervisor’s wrongful conduct and the constitutional violation.”
21    Keates v. Koile, 883 F.3d 1228, 1242-43 (9th Cir. 2018); Starr v. Baca, 652 F.3d 1202,
22    1207 (9th Cir. 2011). “[U]nadorned, the-defendant-unlawfully-harmed-me-accusation[s],”
23    like the ones alleged in Plaintiff’s FAC related to the conditions of his pretrial confinement
24
25
      amended pleading supersedes the original.”); Lacey v. Maricopa Cnty., 693 F.3d 896, 928
26    (9th Cir. 2012) (noting that claims dismissed with leave to amend which are not re-alleged
27    in an amended pleading may be “considered waived if not repled.”); Chubb v. Custom Ins.
      Co. v. Space Sys./Loral, Inc., 710 F.3d 946, 973 n.14 (9th Cir. 2013) (failure to replead
28    claims after dismissal with leave to amend amounts to waiver).
                                                     9
                                                                                 3:20-cv-00585-AJB-AHG
     Case 3:20-cv-00585-AJB-AHG Document 13 Filed 11/23/20 PageID.294 Page 10 of 15



1     at the SDCJ over the course of almost a year, without more, are insufficient to provide
2     Defendants with adequate notice of the claims against them, and must be dismissed. See
3     Iqbal, 556 U.S. at 678 (noting that a pleading that simply “offers labels and conclusions....
4     will not do”).
5           E.      Claims Related to On-Going Criminal Proceedings
6           Plaintiff also claims Superior Court Judges Kirkland, Washington, and Elias, who
7     are “charged with being [] fair and impartial part[ies],” see FAC at 2‒3, have violated his
8     rights to “due process, … effective assistance of counsel,” and his “right to [a] fair and
9     speedy trial.” Id. at 12. Plaintiff claims these judges “violated [his] right to be heard in open
10    court” by denying his requests to either substitute his appointed public defenders
11    (Defendants Valdovinos and Roberts), or to permit him to proceed without counsel during
12    sealed Marsden hearings. 5 Id. at 12. However, it is entirely unclear from his pleading
13    whether Plaintiff remains represented by counsel in his ongoing criminal proceedings or
14    whether he now represents himself, for he also claims the pro per coordinator for the San
15    Diego County Public Defender’s Office of Assigned Counsel, and the Clerks of both the
16    Superior and U.S. District Courts have failed to provide him with the “necessary resources
17    including, but not limited to, an investigator, expert witnesses, runner for court filings, etc.”
18    Id. at 6‒7.
19          Either way, Plaintiff fails to state a claim upon which § 1983 relief can be granted,
20    and he seeks damages from defendants who are absolutely immune. See Watison, 668 F.3d
21    at 1112 (discussing 28 U.S.C. § 1915(e)(2)(B)(ii)); Wilhelm, 680 F.3d at 1121 (discussing
22    § 1915A(b)(1)); Chavez v. Robinson, 817 F.3d 1162, 1167 (9th Cir. 2016) (“The statute
23
24
      5
25     People v. Marsden, 2 Cal. 3d 118, 124-25 (1970) provides a criminal defendant in
      California the opportunity to explain his or her reasons for moving to substitute appointed
26    counsel. Hart v. Broomfield, 2020 WL 4505792, at *55 (C.D. Cal. Aug. 5, 2020). The Sixth
27    and Fourteenth Amendments guarantee a criminal defendant’s right to reject court-
      appointed counsel and to conduct his or her own defense. Faretta v. California, 422 U.S.
28    806, 834–36 (1975).
                                                     10
                                                                                  3:20-cv-00585-AJB-AHG
     Case 3:20-cv-00585-AJB-AHG Document 13 Filed 11/23/20 PageID.295 Page 11 of 15



1     governing IFP filings requires a court to dismiss an action ‘at any time’ if it determines that
2     the complaint ‘seeks monetary relief against a defendant who is [absolutely] immune from
3     such relief.”).
4            Judges acting within the course and scope of their judicial duties are absolutely
5     immune from liability for damages under Section 1983. Pierson v. Ray, 386 U.S. 547, 553–
6     55 (1967). “A judge will ... be subject to liability only when he has acted in the ‘clear
7     absence of all jurisdiction.’” Stump v. Sparkman, 435 U.S. 349, 356–57 (1978) (quoting
8     Bradley v. Fisher, 80 U.S. (13 Wall.) 335, 351 (1871)). The scope of a judge’s jurisdiction
9     is determined by the two-part test articulated in Stump: whether the challenged act is “a
10    function normally performed by a judge,” and whether the parties “dealt with the judge in
11    his judicial capacity.” Id. at 362. In his FAC, Plaintiff faults Judges Kirkland and
12    Washington for denying two Marsden motions based on claims that his appointed counsel
13    (Defendants Valdovinos and Roberts) “ignored [him] for three months” and were “not
14    working on [his] case.” See FAC at 12. He further contends Judge Elias “refused to aid”
15    by denying a petition for writ of habeas corpus concerning his “irreconcilable differences
16    with counsel.” Id. Ruling on his Marsden motions and denying his writ, however, are acts
17    which fall squarely within the scope of Defendant Kirkland, Washington, and Elias’s
18    judicial authority. As such, these acts render them absolutely immune from liability under
19    § 1983. See e.g., Azevedo v. Colusa Cty. Jail, 2017 WL 6622703, at *2 (E.D. Cal. Dec. 28,
20    2017) (sus sponte dismissing prisoner’s § 1983 claims against judges based on allegedly
21    erroneous Marsden hearings pursuant to 28 U.S.C. § 1915A); see also Mainez v. Gore,
22    2017 WL 4005269, at *5 (S.D. Cal. Sept. 11, 2017) (finding § 1983 claims for monetary
23    damages against Superior Court Judge subject to sua sponte dismissal as frivolous pursuant
24    to 28 U.S.C. § 1915(e)(2)(B)(iii) & 1915A(b)).
25           To the extent Plaintiff seeks to sue Valdovinos and Roberts, his appointed public
26    defenders, for failing to provide him “effective assistance of counsel,” see FAC at 12, he
27    also fails to state a claim upon which section 1983 relief can be granted. See 28 U.S.C.
28    § 1915(e)(2)(B)(ii). “[A] public defender does not act under color of state law when
                                                    11
                                                                                 3:20-cv-00585-AJB-AHG
     Case 3:20-cv-00585-AJB-AHG Document 13 Filed 11/23/20 PageID.296 Page 12 of 15



1     performing a lawyer’s traditional functions as counsel to a defendant in a criminal
2     proceeding.” Polk County v. Dodson, 454 U.S. 312, 325 (1981); Garnier v. Clarke, 332
3     Fed. App’x 416 (9th Cir. 2009) (affirming district court’s sua sponte dismissal of prisoner’s
4     section 1983 claims against appointed counsel); Schmidt v. Mize, 2018 WL 2411750, at *3
5     (S.D. Cal. May 29, 2018) (sua sponte dismissing prisoner’s § 1983 claims against public
6     defender pursuant to 28 U.S.C. § 1915(e)(2)).
7           Finally, to the extent Plaintiff seeks to sue the Clerks of both this and the San Diego
8     Superior Court for allegedly failing to provide him with “necessary forms” and
9     “information to effectively prepare and present relevant petitions, claims, and complaints,”
10    see FAC at 6, which are tasks “integral part of the judicial process,” these parties are also
11    entitled to judicial and quasi-judicial immunity. See Mullis v. United States Bankruptcy
12    Court for Dist. of Nev., 828 F.2d 1385, 1390 (9th Cir. 1987) (citations omitted). Absolute
13    immunity “is not reserved solely for judges but extends to nonjudicial officers for all claims
14    relating to the exercise of judicial functions.” Burton v. Infinity Capital Management, 753
15    F.3d 954, 959 (9th Cir. 2014) (citations and internal quotations omitted). “[C]ourt clerks
16    are entitled to absolute immunity even in the absence of a judicial directive so long as the
17    acts were not done ‘in the clear absence of all jurisdiction.’” Id. at 961 (quoting Mullis, 828
18    F.2d at 1390). “Court clerks have absolute quasi-judicial immunity from damages for civil
19    rights violations when they perform tasks that are an integral part of the judicial process.”
20    Mullis, 828 F.2d at 1390 (citations omitted); see, e.g., Coulter v. Roddy, 463 Fed. App’x
21    610, 611 (9th Cir. 2011) (court clerk immune for allegedly directing deputy clerks to refuse
22    to file forms presented by a pro se litigant seeking dismissal of a civil action); Essell v.
23    Carter, 450 Fed. App’x 691 (9th Cir. 2011) (court clerks immune for failing to respond to
24    pro se plaintiff’s letters and failing to file various motions and appeals); Sedgwick v. United
25    States, 265 Fed. App’x 567, 568 (9th Cir. 2008) (United States Supreme Court clerk
26    immune for refusing to file plaintiff’s petition for writ of certiorari); Shatford v. Los
27    Angeles County Sheriff’s Dep’t, 2016 WL 1579379, at *10 (C.D. Cal. Mar. 29, 2016),
28    adopted, 2016 WL 1573422 (Apr. 19, 2016) (“Procedures for calendaring appearances
                                                    12
                                                                                 3:20-cv-00585-AJB-AHG
     Case 3:20-cv-00585-AJB-AHG Document 13 Filed 11/23/20 PageID.297 Page 13 of 15



1     before a judicial officer and deciding whether or not to file documents on the court’s docket
2     are an integral part of the judicial process, even if those tasks are considered administrative
3     or ministerial.”); Maldonado v. Superior Court, 2013 WL 635951, at *3 (E.D. Cal. Feb.
4     20, 2013) (clerk immune for failing to take action on plaintiff’s complaints and habeas
5     corpus petition); Armstrong v. Scribner, 2008 WL 268974, at *19 (S.D. Cal. Jan. 30, 2008)
6     (clerk immune for failing to file documents plaintiff submitted to the court).
7           Thus, because Plaintiff’s Amended Complaint either fails to state a claim against
8     any of the named Defendants and seeks damages against defendants who are absolutely
9     immune, it is subject to sua sponte dismissal in its entirety. See 28 U.S.C.
10    § 1915(e)(2)(B)(i), (ii); 28 U.S.C. § 1915A(b)(1), (2); Watison, 668 F.3d at 1112; Wilhelm,
11    680 F.3d at 1121; see also Chavez v. Robinson, 817 F.3d 1162, 1167 (9th Cir. 2016) (noting
12    § 1915(e)(2)(b)(iii) requires sua sponte dismissal of complaints seeking “monetary relief
13    against a defendant who is immune from such relief,” and noting its “appli[cation] to
14    absolute immunity.”).
15          F.     Leave to Amend
16          Because Plaintiff has already been provided a short and plain statement of his
17    pleading deficiencies, as well as an opportunity to amend those claims to no avail, the Court
18    finds that granting further leave to amend would be futile. 6 See Gonzalez v. Planned
19
20
      6
21       To the extent Plaintiff’s Amended Complaint partially seeks to challenge the
      constitutional validity of his ongoing criminal proceedings in San Diego Superior Court
22    Criminal Case No. SCN400062, amendment would also be futile due to this Court’s duty
23    to abstain. Federal courts may not interfere with ongoing state criminal, quasi-criminal
      enforcement actions, or in civil “cases involving a state’s interest in enforcing the orders
24    and judgments of its courts,” absent extraordinary circumstances. See Younger v. Harris,
25    401 U.S. 37, 43-54 (1971); Sprint Communications, Inc. v. Jacobs, 571 U.S. 69, 77 (2013);
      Cook v. Harding, 879 F.3d 1035, 1039 (9th Cir. 2018), cert. denied (U.S. Oct. 1, 2018)
26    (No. 17-1487); see also Mann v. Jett, 781 F.2d 1448, 1449 (9th Cir. 1986) (“When a state
27    criminal prosecution has begun, the Younger rule directly bars a declaratory judgment
      action” as well as a section 1983 action for declaratory relief and damages “where such an
28    action would have a substantially disruptive effect upon ongoing state criminal
                                                    13
                                                                                 3:20-cv-00585-AJB-AHG
     Case 3:20-cv-00585-AJB-AHG Document 13 Filed 11/23/20 PageID.298 Page 14 of 15



1     Parenthood, 759, F.3d 1112, 1116 (9th Cir. 2014) (“‘Futility of amendment can, by itself,
2     justify the denial of . . . leave to amend.’”) (quoting Bonin v. Calderon, 59 F.3d 815, 845
3     (9th Cir. 1995)); Zucco Partners, LLC v. Digimarc Corp., 552 F.3d 981, 1007 (9th Cir.
4     2009) (“[W]here the plaintiff has previously been granted leave to amend and has
5     subsequently failed to add the requisite particularity to its claims, [t]he district court’s
6     discretion to deny leave to amend is particularly broad.” (internal quotation marks omitted)
7     (second alteration in original)).
8     IV.   Conclusion and Order
9           Accordingly, the Court:
10          1.     GRANTS Plaintiff’s Renewed Motion to Proceed IFP (ECF No. 8) pursuant
11    to 28 U.S.C. § 1915(a).
12          2.     DIRECTS the Facility Commander of SDCJ, or his designee, to collect from
13    Plaintiff’s trust account the $88.54 initial filing fee assessed, if those funds are available
14    at the time this Order is executed, and forward whatever balance remains of the full $350
15    owed in monthly payments in an amount equal to twenty percent (20%) of the preceding
16    month’s income to the Clerk of the Court each time the amount in Plaintiff’s account
17    exceeds $10 pursuant to 28 U.S.C. § 1915(b)(2). ALL PAYMENTS MUST BE CLEARLY
18    IDENTIFIED BY THE NAME AND NUMBER ASSIGNED TO THIS ACTION.
19          3.     DIRECTS the Clerk of the Court to serve a copy of this Order on the Facility
20    Commander, San Diego Central Jail, 1173 Front St., San Diego, California, 92101.
21          4.     DISMISSES this civil action without leave to amend for failure to state a
22    claim and for seeking damages against defendants who are absolutely immune pursuant to
23    28 U.S.C. § 1915(e)(2)(B)(2) and § 1915A(b).
24          5.      CERTIFIES that an IFP appeal from this Order would not be taken in good
25
26
27    proceedings.”); Gilbertson v. Albright, 381 F.3d 965, 984 (9th Cir. 2004) (en banc)
      (Younger abstention applies to actions for damages as it does to declaratory and injunctive
28    relief).
                                                    14
                                                                                3:20-cv-00585-AJB-AHG
     Case 3:20-cv-00585-AJB-AHG Document 13 Filed 11/23/20 PageID.299 Page 15 of 15



1     faith pursuant to 28 U.S.C. § 1915(a)(3); and
2            6.     DIRECTS the Clerk of Court to enter a final judgment of dismissal and to
3     close the file.
4            IT IS SO ORDERED.
5
6     Dated: November 23, 2020
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                  15
                                                                          3:20-cv-00585-AJB-AHG
